Citation Nr: 0823477	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-31 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for myelodysplasia.

2.  Entitlement to service connection for leukopenia.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1952 to November 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran asserts that service connection is warranted for 
myelodysplasia and leukopenia.  He contends that while 
stationed aboard either the U.S.S. SHANGRI-LA or the U.S.S. 
BADOEING STRAIT, he observed a nuclear test and was thereby 
exposed to radiation.  Cf. 38 C.F.R. §§ 3.309, 3.311 (2007). 

For reasons set out immediately below, the Board finds that 
this case must be remanded for additional evidentiary 
development.

Reasons for remand

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  



Possible radiation exposure 

The veteran's available personnel records indicate that he 
served aboard the U.S.S. SHANGRI-LA from December 1954 to 
September1956 and aboard the U.S.S. BADOENG STRAIT from 
September 1956 to November 1956.  There is no verified 
evidence that the veteran was exposed to radiation while in 
service.  
The Board observes, however, that aside from a cursory 
Internet search, the RO did not attempt to research the 
veteran's contentions of radiation exposure in service.  The 
Board concludes that efforts must be made to verify whether 
the veteran was exposed to radiation during his time aboard 
the aforementioned ships.

[The veteran has also alleges that he was exposed to 
radiation due to nuclear testing while stationed in Arizona 
and Nevada.  Service personnel records indicate the veteran 
was not stationed in Nevada.  Although the veteran was 
stationed at Litchfield Air Force Base in Arizona from June 
1953 to October 1954, official records indicate that there 
was no nuclear testing in Arizona during the 1950's.  
No efforts need be made to verify these contentions.] 

Medical opinion

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Medical evidence indicates that the veteran has leukopenia 
and myelodysplasia.  See Impath Report treatment notes, May 
4, 2002 and May 17, 2002.  However, it is unclear from the 
record whether leukopenia and myelodysplasia represent 
disease entitles or are merely clinical findings.  See 
Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [noting that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
Accordingly, a medical opinion is required to determine 
whether the veteran's current diagnoses of myelodysplasia and 
leukopenia are considered disease processes or clinical 
findings and if so could they be related to the veteran's 
naval service.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA should transmit copies of the 
veteran's DD Form 214 as well as his 
pertinent personnel records to any 
appropriate agency, to include the U.S. 
Army and Joint Services Records 
Research Center (JSRRC), in order to 
verify the veteran's contention that he 
was exposed to radiation while aboard 
the U.S.S. SHANGRI-LA and/or the U.S.S. 
BADOENIG STRAIT.  In particular, it 
should be ascertained whether those 
vessels participated in atmospheric 
nuclear testing while the veteran was 
aboard them. Any information so 
obtained should be associated with the 
veteran's claims file.

2.	If radiation exposure is indicated in 
response to the above request, the AMC 
should forward the veteran's personnel 
records and other pertinent documents 
to the Defense Threat Reduction Agency 
to prepare a dose estimate, to the 
extent feasible in accordance with 38 
C.F.R. § 3.311(a)(2)(iii) (2007), and 
then forward the veteran's file to the 
Under Secretary for Benefits for an 
opinion pursuant to 38 C.F.R. § 
3.311(c) (2007).  Any information so 
obtained should be associated with the 
veteran's claims file.

3.	VBA should arrange for a physician with 
appropriate expertise to review the 
veteran's VA claims file and provide an 
opinion as to whether veteran's current 
diagnoses of myelodysplasia and 
leukopenia are disease processes or are 
merely clinical findings.  If one or 
both are disease processes, the 
reviewing physician should opine as to 
whether it is as likely as not that 
they are related to the veteran's 
service.  A report should be prepared 
and associated with the veteran's VA 
claims file

4.	After undertaking any additional 
development which it deems 
necessary, VBA should then re-
adjudicate the veteran's claims.  
If the benefit sought on appeal 
remains denied, VBA should provide 
the veteran and his representative 
with a supplemental statement of 
the case and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




